Citation Nr: 1824952	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  11-01 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for nosebleeds, also characterized as sinusitis.

2. Entitlement to an increased rating in excess of 10 percent for chronic vasomotor rhinitis with nosebleeds from July 12, 2014 forward. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and wife


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 1979 to September 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Winston-Salem, North Carolina Regional Office (RO).

In July 2012, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ). During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claims. Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A hearing transcript is in the record.

In April 2014, the Board remanded the Veteran's claim of an initial compensable rating for a disorder characterized as nosebleeds, for the period from October 1, 2009 to July 11, 2014. In August 2015, the Board denied the Veteran's claims of an initial compensable rating for nosebleeds and an increased rating in excess of 10 percent for chronic vasomotor rhinitis with nosebleeds from July 12, 2014 forward.    

The Veteran appealed the August 2015 Board decision to the U.S. Court of Appeals for Veterans' Claims (Court). In an August 2016 Joint Motion for Remand (JMR), the Court vacated the August 2015 Board decision and remanded the Veteran's appeal to the Board. 

In December 2016 and May 2017, the Board remanded the underlying claims for additional action. There was substantial compliance with the Board's remand directives. See Stegal v. West, 11 Vet. App. 268 (1998).   

FINDINGS OF FACT

1. With resolution of the doubt in the Veteran's favor, beginning October 1, 2009, the Veteran's sinusitis is characterized by more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.

2. Beginning July 12, 2014 forward, the Veteran's vasomotor rhinitis was without polyps, but greater than 50 percent obstruction of both nasal passages. 


CONCLUSIONS OF LAW

1. The criteria to establish entitlement to a 30 percent rating for sinusitis beginning October 1, 2009 have been approximated. 38 U.S.C. § 1155 (2012); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6510 (2017). 

2. The criteria to establish entitlement to an increased rating in excess of 10 percent for chronic vasomotor rhinitis with nosebleeds from July 12, 2014 forward, have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6522 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claims. VA issued a July 2009 notice to the Veteran which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The July 2009 notice was issued to the Veteran prior to the December 2009 rating decision. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that VA's duties to notify and to assist have been met. 

II. Analysis

Sinusitis

This matter was vacated and remanded by the Court in August 2016 for the Board to consider whether evidence of the Veteran's sinusitis symptoms associated with his nosebleeds warranted a 30 percent rating under 38 C.F.R. § 4.97, DC 6510. With resolution of the doubt in his favor, the Board will grant the claim and assign a 30 percent rating for the entirety of the appellate period.

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).

When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 (2017). 

The evaluation of the same disability under diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

As a matter of clarification, the RO rated the Veteran's nosebleeds as a residual of a nasal cavity injury at 0 percent disabling from October 1, 2009 to July 11, 2014 under DCs 6599-6502. The RO recharacterized the Veteran's nosebleeds as a residual of a nasal cavity injury to chronic vasomotor rhinitis with nosebleeds at 10 percent disabling from July 12, 2014 forward under DC 6522.  


Diagnostic Codes (DCs) 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a general formula for sinusitis set forth in the rating schedule following DC 6514. This general rating formula for sinusitis applies in all circumstances in which VA is to evaluate the severity of sinusitis, no matter what the particular diagnosis, and is the most appropriate criteria by which to assess any form of sinusitis. Sinusitis is rated zero percent when detected by x-ray only. A 10 percent rating requires one or two incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting. A 30 percent rating requires three or more incapacitating episodes per year requiring prolonged (lasting from four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting. A maximum 50 percent rating requires chronic osteomyelitis following radical surgery, or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. An incapacitating episode means one that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97, DC 6510 (2017). 

In July 2009, the Veteran was afforded a VA examination. The Veteran was diagnosed with chronic nosebleeds. The Veteran indicated that he developed a "bad head cold" during service that resulted in nosebleeds that would not stop. In his July 2012 Board hearing, the Veteran clarified that he not undergo trauma to his nasal cavity; rather, he attempted to blow his nose and ruptured a blood vessel. The Veteran underwent a balloon pack and nasal surgery to stop his nosebleeds. 

The Veteran also indicated that since his nasal surgery, scabs have fallen out of his nostrils two to three times per week and he underwent nosebleeds every three months. The Veteran reported that he was treated by an ear, nose and throat (ENT) specialist in May 2009 who noted that the Veteran's nasal crusting was caused by his surgery. The Veteran also indicated that both nostrils were clogged in the morning and at night and that he used nasal spray as needed. Upon physical examination of the Veteran's nose, the VA examiner indicated that the turbinates were normal, pink and moist.

	
In his January 2011 substantive appeal, the Veteran reported experiencing bilateral nosebleeds, scabbing and blockage two to three times per week. 

In an April 2012 private clinical summary letter, James Atkison, M.D. diagnosed the Veteran with chronic sinusitis. The Veteran reported experiencing sore throat, congestion, light headedness, headaches, and green, gray, or red nasal discharge. A physical examination of the nose revealed that the right nostril had moderate congestion, erythematous membranes, scant discharge and no polyps. The left nostril had moderate congestion, pink membranes, scant discharge and no polyps. 

In his July 2012 Board hearing, the Veteran testified experiencing random nosebleeds two to three times per week. The Veteran also testified that his right nostril is at least 50 percent obstructed and his left nostril is less than 50 percent obstructed. The Veteran indicated that his right nostril is fully obstructed two to three times per week. 

In a May 2014 written statement, the Veteran indicated that he continued to experience  unexpected nosebleeds, blood nasal scabs and daily nasal congestion. 

The evidence suggests that the Veteran experienced more than six non-incapacitating episodes per year characterized by headaches, pain and purulent discharge or crusting. In his January 2011 substantive appeal, the Veteran reported experiencing bilateral nosebleeds, scabbing and blockage two to three times per week. His fundamental report as to the severity of his symptoms has not changed substantially. The Board will therefore accord the benefit of the doubt to the Veteran and assign a 30 percent for the entire period. 

Rhinitis

DC 6522 pertains to allergic or vasomotor rhinitis. A 10 percent rating is assigned when there are no polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side. A maximum 30 percent rating is assigned when there are polyps as well. 38 C.F.R. § 4.97, DC 6522 (2017). 

In July 2014, the Veteran was afforded a VA examination. The Veteran was diagnosed with non-allergic vasomotor rhinitis. The VA examiner indicated that due to the Veteran's rhinitis, he experienced greater than 50 percent obstruction of both nasal passages without nasal polyps and with permanent hypertrophy of his nasal turbinates. In an October 2014 addendum to the July 2014 VA examination, the VA examiner noted that the Veteran's chronic rhinitis and nosebleeds were not incapacitating. 

In December 2015, the Veteran was afforded a VA examination. The Veteran was diagnosed with vasomotor rhinitis and nosebleeds. The examiner noted that the Veteran required continuous saline nose spray to control his condition. The examiner indicated that the Veteran's vasomotor rhinitis caused greater than 50 percent obstruction of the nasal passage on both sides. It was also noted that there was no complete obstruction, no permanent hypertrophy and no nasal polyps.   
The examiner also noted that the Veteran did not have a larynx condition, pharynx condition, tumors, neoplasms, deviated nasal septum due to trauma, or other pertinent physical findings. 

In June 2017, the Veteran was afforded another VA examination. The VA examiner indicated that due to his rhinitis, the Veteran's nasal passages were not more than 50 percent obstructed on both sides. The examiner also indicated that there was no complete obstruction on the left side or right side, no permanent hypertrophy of the nasal turbinates, no nasal polyps and no granulomatous conditions. It was also noted that the Veteran had no larynx or pharynx conditions, no deviated septum due to trauma, no tumors or neoplasms and no other pertinent physical findings. The VA examiner indicated that the Veteran underwent a cauterization in January 2017 and that he continued to experience nosebleeds and used nasal spray.  

In December 2017, the Veteran was afforded a VA examination. The Veteran was diagnosed with rhinitis, nosebleeds and nasal scarring. The VA examiner indicated that due to his rhinitis, the Veteran did not have greater than 50 percent obstruction of the nasal passage on both sides. The examiner also indicated that there was no complete obstruction on the left and right side, no permanent hypertrophy of the nasal turbinates, no nasal polyps and no granulomatous conditions. 

It was noted that the Veteran had right anterior septum crusting and scarring from the right inferior turbinate to the nasal septum, and from the middle turbinate to the septum. However, the examiner indicated that the Veteran did not have a loss of part of his nose or other scars of the nose exposing both nasal passages causing loss of part of one ala, or other obvious disfigurement. 

A preponderance of the evidence is against a finding of an increased rating in excess of 10 percent for the Veteran's chronic vasomotor rhinitis with nosebleeds from July 12, 2014 forward. The July 2014 and December 2015 VA examiners indicated that due to the Veteran's rhinitis, he experienced greater than 50 percent obstruction of both nasal passages without nasal polyps. The June 2017 and December 2017 VA examiners also indicated that the Veteran did not have nasal polyps. Therefore, an increased rating in excess of 10 percent is not warranted and the claim is denied. 


ORDER

An initial rating of 30 percent for sinusitis from October 1, 2009 is granted.

An increased rating in excess of 10 percent for chronic vasomotor rhinitis with nosebleeds from July 12, 2014 forward is denied.  




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


